Case 2:19-cv-21502-MCA-LDW Document 7 Filed 02/03/20 Page 1 of 3 PagelD: 153

(Greenbaum Rowe

ROSELAND OFFICE:

CMmith & PVYayn NUE
omith S& Davis} LLP ee SOEs
; ROSELAND, NJ 07068-3701
COUNSELORS AT LAW (973) 535-1600

METRO CORPORATE CAMPUS ONE
P.O. BOX 5600
WOODBRIDGE, NJ 07095-0988

FAX (973) 535-1698

(732) 549-5600 FAX (732) 549-1881 New YorK OFFICE:

DELIVERY ADDRESS: 99 WOOD AVENUE SOUTH, ISELIN, NJ 08830-2712 747 THIRD AVENUE

2ND FLOOR

INFO @ GREENBAUMLAW.COM x

ALAN S. NAAR WWW.GREENBAUMLAW.COM NEWYORK, BN 10017

(732) 476-2530 - DIRECT DIAL (212) 847-9858

(732) 476-2531 - DIRECT FAX
ANAAR@GREENBAUMLAW.COM

February 3, 2020
Via ECF

Hon. Madeline Cox Arleo, U.S.D.J.

U.S. District Court

Martin Luther King, Jr. Federal Bldg. and Courthouse
50 Walnut St.

Newark, NJ 07102

Re: Discovery Global Citizens Master Fund, Ltd., et al. v. Perrigo Co., plc, et
al,, Civil Action No. 2:19-cv-21502

Dear Judge Arleo:

This firm, together with Fried, Frank, Harris, Shriver & Jacobson LLP, represents
defendant Perrigo Company ple (“Perrigo”) in each of the 16 actions referenced on the attached
list, including the above-referenced action. These actions are a class action (Roofer’s Pension
Fund y. Papa, et al.), 14 individual actions, and a derivative action (Ryan R. Krueger v. Bradley
A. Alford, et al.).

The cases are all assigned to, and being handled by, your Honor and Magistrate Judge
Wettre with the exception of the above-referenced recently filed individual action -- Discovery
Global Citizens Master Fund, Ltd. et al. v. Perrigo Co. pic, et al., Civil Action No. 2:19-cv-
21502 (“Discovery Global”). The plaintiffs in Discovery Global referenced the class action,
Roofer’s Pension Fund y. Papa, et al., Civil Action No. 16-cv-2805, as a related case on its Civil
Cover Sheet. Accordingly, that case, which was filed on December 18, 2019, was also assigned
to your Honor, but rather than being assigned to Magistrate Judge Wettre, has been assigned to
Magistrate Judge Kiel at the Magistrate Judge level. The most recent case filed, another
individual action, York Capital Management, L.P., et al v. Perrigo Co, plc, et al, Civil Action
No. 2:19-cv-21732, was filed on December 20, 2019, two days after Discovery Global was filed,
and was assigned to your Honor and Magistrate Judge Wettre.

We respectfully request that Magistrate Judge Wettre be assigned to be the Magistrate
Judge on Discovery Global as she has been assigned to be the Magistrate Judge on the other
Case 2:19-cv-21502-MCA-LDW Document 7 Filed 02/03/20 Page 2 of 3 PagelD: 154

Greenbaum Rowe
Smith $ Davis] LLP

Hon. Madeline Cox Arleo, U.S.D.J.
February 3, 2020
Page 2

cases. Case management and discovery in the class action and individual actions are being
coordinated by Judge Wettre and the parties. We respectfully submit that it is appropriate for
Magistrate Judge Wettre to continue doing so for ease of administration, coordination and
consistency.

Thank you for your time and consideration.

Respectfully yours,
Alan S. Naar
ASN:cd
Enclosure

ce: All counsel of record (via email)
Case 2:19-cv-21502-MCA-LDW Document 7 Filed 02/03/20 Page 3 of 3 PagelD: 155

Greenbaum Rowe
Smith & Davis} LLP

Hon. Madeline Cox Arleo, U.S.D.J.
February 3, 2020
Page 3

Class Action
Roofer’s Pension Fund v. Papa, et al., No. 2:16-cv-2805 (MCA)(LDW)

Individual Actions

Carmignac Gestion, S.A. v. Perrigo Company plc, et al., No. 2:17-cv-10467-MCA-LDW

First Manhattan Co. v. Perrigo Company plc, et al., No. 2:18-cv-2291-MCA-LDW

Harel Insurance Company, Ltd., et al. v. Perrigo Company plc, et al., 2:18-cv-2074-MCA-LDW
Mason Capital L.P., et al. v. Perrigo Co. plc, et al., No. 2:18-cv-1119-MCA-LDW

Pentwater Equity Opportunities Master Fund Ltd., et al. v. Perrigo Co. ple, et al., No. 2:18-cv-
1121-MCA-LDW

TIAA-CREF Investment Management, LLC, et al. v. Perrigo Company plc, et al., No. 2:18-cv-
8175-MCA-LDW

Nationwide Mutual Funds, et al. v. Perrigo Company plc, et al., No. 2:18-cv-15382-MCA-LDW

WCM Alternatives: Event-Driven Fund, et al. v. Perrigo Co., ple, et al., No. 2:18-cv-16204-
MCA-LDW

Hudson Bay Master Fund Ltd, et al. v. Perrigo Co., ple, et al., No. 2:18-cv-16206-MCA-LDW
Schwab Capital Trust, et al. v. Perrigo Co. ple, et al., No. 2:19-cv-3973-MCA-LDW
Oz Master Fund, Ltd, et al. v. Perrigo Co. ple, et al., No. 2:19-cv-4900-MCA-LDW

Aberdeen Canada Funds -- Global Equity Fund, et al. v. Perrigo Co. ple, et al., No. 2:19-cv-
6560-MCA-LDW

Discovery Global Citizens Master Fund, Ltd., et al. v. Perrigo Co., ple, No. 2:19-cv-21502
York Capital Management, L.P., et al. v. Perrigo Co., ple, et al., No. 2:19-cv-21732
Derivative Action

Ryan R. Krueger, derivatively on behalf of Nominal Defendant Perrigo Company plc v. Bradley
A, Alford, et al., No. 2:19-cv-18652
